DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 7, paragraph 21, "located outdoor" should be "located outdoors"
Pg. 7, paragraph 21, "located indoor" should be "located indoors"   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "throttling device" in claims 1-3, 6-10, and 12-13. Corresponding structure for the recitation “throttling device” is drawn to paragraphs 24 and 27 in the specification which indicate the throttling device to be either a thermal expansion valve or an electronic expansion valve. Additionally, the claim limitation “switching device” in claims 1 and 11 draws structure to paragraph 22 of the specification which indicates the switching device to be composed of a first and second four-way valve and several pipelines.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 13 calls for the recitation “operating the heat pump system under a cooling working condition, wherein the
heat pump system is switched among the cooling mode, the hot water preparing mode, and the cooling heat recovery mode” however, claim 13 depends from claim 12 which only requires as little as any two of “the cooling mode, the hot water preparing mode, and the cooling heat recovery mode”. Because not all modes of operation are required by claim 12, claim 13 is indefinite. 
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 13 calls for the recitation “operating the heat pump system under a heating working condition, wherein the
heat pump system is switched between the heating mode and the hot water preparing mode” however, claim 13 depends from claim 12 which only requires as little as any two of “the cooling mode, the hot water preparing mode, and the cooling heat recovery mode”. Because not all modes of operation are required by claim 12, claim 13 is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (WO 2018208539), hereinafter Shen, in view of Hisayama et al. (US 20220011020), hereinafter Hisayama.
Regarding claim 1, Shen discloses A heat pump system (pg. 4, paragraph 13, figure 1, heat pump system 100), comprising:
a compressor (pg. 4, paragraph 13, figure 1, compressor 110);
a first flow path (pg. 4, paragraph 15, figure 1, first flow path 160), which comprises a first end of the first flow path (see annotated figure 1 below, first flow path end 160a), a first heat exchanger (pg. 4, paragraph 13, figure 1, first heat exchanger 130), a first throttling device (pg. 5, paragraph 17, figure 1, first throttling element 161), and a second end of the first flow path in sequence (see annotated figure 1 below, first flow path end 160b);
a second flow path (pg. 4, paragraph 15, figure 1, second flow path 170), which comprises a first end of a second flow path (see annotated figure 1 below, second flow path end 170a), a second heat exchanger (pg. 4, paragraph 13, figure 1, second heat exchanger 140), a second throttling device (pg. 5, paragraph 17, figure 1, second throttling element 171), and a second end of the second flow path in sequence (see annotated figure 1 below, second flow path end 170b);
	a third flow path (pg. 4, paragraph 15, figure 1, third flow path 180), which comprises a first end of the third flow path (see annotated figure 1 below, third flow path end 180a), a third heat exchanger (pg. 4, paragraph 13, figure 1, heat recovery heat exchanger 150), a first check valve (pg. 5, paragraph 18, figure 1, third one-way valve 182) , and a second end of the third flow path in sequence (see annotated figure 1 below, third flow path end 180b), wherein the first check valve on the third flow path only allows a fluid flowing in a direction toward the second end of the third flow path to pass through (pg. 5, paragraph 18, figure 1, third one-way valve 182 is turned on towards the intersection point and is
turned off in the reverse direction);
wherein the second end of the first flow path, the second end of the second flow path and the second end of the third flow path are connected (see annotated figure 1 below, intersection X);
	a switching assembly (pg. 4, paragraph 13, figure 1, mode switch valve assembly 120), which can be switched between any two, three or four of the following connection modes (pg. 6, paragraph 21, figure 1, the mode switch valve assembly 120 in the previously stated embodiments has a first switch position, a second switch position, a third switch position and a fourth switch position): a first connection mode, in which the first end of the first flow path is connected to an outlet of the compressor, and the first end of the second flow path is connected to an inlet of the compressor (pg. 6, paragraph 21, figure 1, in the first switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the first heat exchanger 130; and the air inlet of the compressor 110 and the second heat exchanger 140);
	a second connection mode, in which the first end of the second flow path is connected to the outlet of the compressor, and the first end of the first flow path is connected to the inlet of the compressor (pg. 6, paragraph 21, figure 2, in the second switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the second heat exchanger 140; and the air inlet of the compressor 110 and the first heat exchanger 130);
	a third connection mode, in which the first end of the third flow path is connected to the outlet of the compressor, and the first end of the first flow path is connected to the inlet of the compressor (pg. 6, paragraph 21, figure 4, in the fourth switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the heat recovery heat exchanger 150; and the air inlet of the compressor 110 and the first heat exchanger 130);
and a fourth connection mode, in which the first end of the third flow path is connected to the outlet of the compressor, and the first end of the second flow path is connected to the inlet of the compressor (pg. 6, paragraph 21, figure 3, in the third switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the heat recovery heat exchanger 150; and the air inlet of the compressor 110 and the second heat exchanger 140); 
Further, although Shen swaps the order in which it indicates the third and fourth connection modes, the fourth connection mode of Shen has the same structure as the third connection mode of the claimed invention and is capable of functioning in the manner claimed. Even further, the third connection mode of Shen has the same structure as the fourth connection mode of the claimed invention and is capable of functioning in the manner claimed. 
Shen further discloses and a control system, which enables the heat pump system to operate in any two, three, or four (pg. 2, paragraph 4, the first flow path, the second flow path and the third flow path are controllably switched on/off to realize different function modes) of a cooling mode (pg. 2, paragraph 5, a refrigeration mode), a heating mode (pg. 3, paragraph 5, a heating mode), a hot water preparing mode (pg. 2, paragraph 5, a water heating mode), and a cooling heat recovery mode (pg. 2, paragraph 5, a refrigeration heat recovery mode); in the cooling mode, the switching assembly is switched to the first connection mode (pg. 8, paragraph 30, figure 1, when a refrigeration mode is running, the mode switch valve assembly 120 switches to a first position).
However, Shen does not teach the first throttling device plays a throttling function, and the second throttling device is fully opened or bypassed.
Hisayama, in the same field of endeavor teaches the first throttling device plays a throttling function, and the second throttling device is fully opened or bypassed (pg. 3, paragraphs 56-57, figure 1, expansion mechanism 26, injection expansion valve 31; the amount of decompression in the expansion mechanism (26) (specifically, the opening degree of the expansion valve constituting the expansion mechanism (26)) is adjusted as appropriate. The injection expansion valve (31) is set to a fully closed state... The refrigerant flowed out of the heat-source-side heat exchanger (24) passes through the check valve bridge (25), and is decompressed by the expansion mechanism (26). The refrigerant decompressed by the expansion mechanism (26) passes through the check valve bridge (25), and absorbs heat from a use-side fluid to evaporate in the use-side heat exchanger (27); further, the injection expansion valve 31 of Hisayama is in a fully closed state which causes the injection expansion valve to be bypassed during the single-stage compression cooling operation of Hisayama). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen with the bypassed second throttling valve of Hisayama. One of ordinary skill in the art would have been motivated to make this modification in the single-stage compression operation, energy loss caused by driving a compressor (for example, pressure loss in a suction pipe and a discharge pipe of the compressor, heat loss in the compressor, or the like) can be reduced compared to the two-stage compression operation (Hisayama, pg. 8, paragraph 117). 
Shen further discloses in the heating mode, the switching assembly is switched to the second connection mode, the first throttling device plays a throttling function, and the second throttling device is bypassed (pg. 9, paragraph 32, when the heating mode is operating, the second throttling element 171 is off, and the first throttling element 161 is on and provides a throttling effect);
in the hot water preparing mode, the switching assembly is switched to the third connection mode, the first throttling device plays a throttling function, and the second throttling device is in a closed state (pg. 9, paragraph 32, and when the water heating mode is operating, the second throttling element 171 is off, and the first throttling element 161 is on and provides a throttling effect);
and in the cooling heat recovery mode, the switching assembly is switched to the fourth connection mode, the second throttling device plays a throttling function, and the first throttling device is in a closed state (pg. 9, paragraph 32, the refrigeration heat recovery mode is operating, the first throttling element 161 is off, and the second throttling element 171 is on and provides a throttling effect).

    PNG
    media_image1.png
    714
    877
    media_image1.png
    Greyscale

Annotated Figure 1 of Shen
Regarding claim 2, Shen as modified by Hisayama disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the second flow path comprises a second check valve (pg. 9, paragraph 31, figure 1, second one-way valve 172) connected in parallel with the second throttling device, and the second check valve only allows a fluid flowing in a direction toward the second end of the second flow path to pass through (pg. 9, paragraph 31, figure 1, the throttling section of the second flow path 170 comprises a second throttling element 171 and a second one-way valve 172 connected in parallel, and the second one-way valve 172 is turned on towards the intersection point and is turned off in the reverse direction).
Regarding claim 4, Shen as modified by Hisayama disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the heat pump system further comprises a receiver (pg. 7, paragraph 25, figure 1, receiver 191), and the receiver comprises a single pipeline and is connected to or near a position where the second end of the first flow path, the second end of the second flow path and the second end of the third flow path are connected (pg. 7, paragraph 25, figure 1, the third flow path 180 is provided with a reservoir 191 and the reservoir 191 has a common pipeline used for both liquid inlet and liquid outlet, and the reservoir 191 is provided near the intersection point on the third flow path 180).
Regarding claim 11, Shen as modified by Hisayama disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the switching assembly comprises two four-way valves (pg. 7, paragraph 23, figure 1, the mode switch valve assembly comprises a first four-way valve 121 and a second four-way valve 122).
Regarding claim 12, Shen discloses a control method of a heat pump system (pg. 2, paragraph 5, figure 1, heat pump system 100, a control method for a heat pump system), the heat pump system comprising:
a compressor (pg. 4, paragraph 13, figure 1, compressor 110);
a first flow path (pg. 4, paragraph 15, figure 1, first flow path 160), which comprises a first end of the first flow path (see annotated figure 1 below, first flow path end 160a), a first heat exchanger (pg. 4, paragraph 13, figure 1, first heat exchanger 130), a first throttling device (pg. 5, paragraph 17, figure 1, first throttling element 161), and a second end of the first flow path in sequence (see annotated figure 1 below, first flow path end 160b);
a second flow path (pg. 4, paragraph 15, figure 1, second flow path 170), which comprises a first end of a second flow path (see annotated figure 1 below, second flow path end 170a), a second heat exchanger (pg. 4, paragraph 13, figure 1, second heat exchanger 140), a second throttling device (pg. 5, paragraph 17, figure 1, second throttling element 171), and a second end of the second flow path in sequence (see annotated figure 1 below, second flow path end 170b);
	a third flow path (pg. 4, paragraph 15, figure 1, third flow path 180), which comprises a first end of the third flow path (see annotated figure 1 below, third flow path end 180a), a third heat exchanger (pg. 4, paragraph 13, figure 1, heat recovery heat exchanger 150), a first check valve (pg. 5, paragraph 18, figure 1, third one-way valve 182) , and a second end of the third flow path in sequence (see annotated figure 1 below, third flow path end 180b), wherein the first check valve on the third flow path only allows a fluid flowing in a direction toward the second end of the third flow path to pass through (pg. 5, paragraph 18, figure 1, third one-way valve 182 is turned on towards the intersection point and is
turned off in the reverse direction);
wherein the second end of the first flow path, the second end of the second flow path and the second end of the third flow path are connected (see annotated figure 1 below, intersection X);
wherein the method comprising: operating the heat pump system in any two, three, or four (pg. 2, paragraph 4, the first flow path, the second flow path and the third flow path are controllably switched on/off to realize different function modes) of a cooling mode (pg. 2, paragraph 5, a refrigeration mode), a heating mode (pg. 3, paragraph 5, a heating mode), a hot water preparing mode (pg. 2, paragraph 5, a water heating mode), and a cooling heat recovery mode (pg. 2, paragraph 5, a refrigeration heat recovery mode); wherein:
in the cooling mode, the first end of the first flow path is connected to the outlet of the compressor, the first end of the second flow path is connected to the inlet of the compressor (pg. 6, paragraph 21, figure 1, in the first switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the first heat exchanger 130; and the air inlet of the compressor 110 and the second heat exchanger 140), 
However, Shen does not disclose the first throttling device plays a throttling function, and the second throttling device is fully opened or bypassed.
Hisayama, in the same field of endeavor teaches the first throttling device plays a throttling function, and the second throttling device is fully opened or bypassed (pg. 3, paragraphs 56-57, figure 1, expansion mechanism 26, injection expansion valve 31; the amount of decompression in the expansion mechanism (26) (specifically, the opening degree of the expansion valve constituting the expansion mechanism (26)) is adjusted as appropriate. The injection expansion valve (31) is set to a fully closed state... The refrigerant flowed out of the heat-source-side heat exchanger (24) passes through the check valve bridge (25), and is decompressed by the expansion mechanism (26). The refrigerant decompressed by the expansion mechanism (26) passes through the check valve bridge (25), and absorbs heat from a use-side fluid to evaporate in the use-side heat exchanger (27); further, the injection expansion valve 31 of Hisayama is in a fully closed state which causes the injection expansion valve to be bypassed during the single-stage compression cooling operation of Hisayama). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen with the bypassed second throttling valve of Hisayama. One of ordinary skill in the art would have been motivated to make this modification in the single-stage compression operation, energy loss caused by driving a compressor (for example, pressure loss in a suction pipe and a discharge pipe of the compressor, heat loss in the compressor, or the like) can be reduced compared to the two-stage compression operation (Hisayama, pg. 8, paragraph 117).
Shen further discloses in the heating mode, the first end of the second flow path is connected to the outlet of the compressor, the first end of the first flow path is connected to the inlet of the compressor (pg. 6, paragraph 21, figure 2, in the second switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the second heat exchanger 140; and the air inlet of the compressor 110 and the first heat exchanger 130), the first throttling device plays a throttling function, and the second throttling device is bypassed (pg. 9, paragraph 32, when the heating mode is operating, the second throttling element 171 is off, and the first throttling element 161 is on and provides a throttling effect);
in the hot water preparing mode, the first end of the third flow path is connected to the outlet of the compressor (pg. 6, paragraph 21, figure 4, in the fourth switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the heat recovery heat exchanger 150; and the air inlet of the compressor 110 and the first heat exchanger 130), the first end of the first flow path is connected to the inlet of the compressor, the first throttling device plays a throttling function, and the second throttling device is closed (pg. 9, paragraph 32, and when the water heating mode is operating, the second throttling element 171 is off, and the first throttling element 161 is on and provides a throttling effect);
and in the cooling heat recovery mode, the first end of the third flow path is connected to the outlet of the compressor (pg. 6, paragraph 21, figure 3, in the third switch position, the mode switch valve assembly 120 respectively communicates with the air outlet of the compressor 110 and the heat recovery heat exchanger 150; and the air inlet of the compressor 110 and the second heat exchanger 140), the first end of the first flow path is connected to the inlet of the compressor, the second throttling device plays a throttling function, and the first throttling device is closed (pg. 9, paragraph 32, the refrigeration heat recovery mode is operating, the first throttling element 161 is off, and the second throttling element 171 is on and provides a throttling effect).

    PNG
    media_image1.png
    714
    877
    media_image1.png
    Greyscale

Annotated Figure 1 of Shen
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Hisayama as applied to claim 1 above, and further in view of Healy et al. (US 20050120733), hereinafter Healy.
Regarding claim 3, Shen as modified by Hisayama disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above).
However, Shen as modified by Hisayama does not disclose wherein the second flow path comprises a solenoid valve connected in parallel with the second throttling device, and in the cooling mode, in the heat pump system, the solenoid valve is opened and the second throttling device is closed to bypass the second throttling device. 
Healy, in the same field of endeavor teaches wherein the second flow path comprises a solenoid valve connected in parallel with the second throttling device, and in the cooling mode, in the heat pump system, the solenoid valve is opened and the second throttling device is closed to bypass the second throttling device (pg. 6, paragraph 63, figure 5, in the COOL mode, liquid refrigerant is received from the outdoor unit 24 via conduit 70…if the system control so demands, the solenoid valve 107 is closed to restrict flow into the flash tank 56, thereby directing the liquid refrigerant from the outdoor unit 24 to the indoor unit 26 via conduit 70. In this manner, the solenoid valves 107, 122, 124 cooperate to
cause the refrigerant to selectively bypass the vapor injection system 32b in response to system conditions and parameters; further, electronic expansion valve 107 can be bypassed, when closed, by the selective opening of solenoid valve 124).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen as modified by Hisayama with the solenoid valve of Healy. One of ordinary skill in the art would have been motivated to make this modification because the vapor injection system 32b may be selectively used during either COOLING or HEATING, depending on the particular application and system requirements (Healy, pg. 6, paragraph 67).
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Hisayama as applied to claim 1 above, and further in view of Wang et al. (WO 2016112158), hereinafter Wang.
Regarding claim 5, Shen as modified by Hisayama disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above).
However, Shen as modified by Hisayama does not disclose wherein the heat pump system further comprises a receiver which comprises a first pipeline and a second pipeline (see annotated figure 2 of Wang below, first pipeline A, second pipeline B), the second end of the first flow path and the second end of the second flow path are connected to the first pipeline of the receiver, and the second end of the third flow path is connected to the second pipeline of the receiver (see annotated figure 2 of Wang below, first flow path second end 160b and second flow path second end 170b connect to first pipeline A; third flow path second end 180b connects to second pipeline B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the head pump system of Shen as modified by Hisayama with the receiver with two pipelines of Wang. One of ordinary skill in the art would have been motivated to make this modification the reservoir 1614 can be arranged on the first common flow path, thereby the effect of storing liquid of a plurality of flow paths by using one reservoir is realized and the component cost is greatly reduced (Wang, pg. 6, paragraph 21). 

    PNG
    media_image2.png
    463
    704
    media_image2.png
    Greyscale
Annotated Figure 2 of Wang
Regarding claim 10, Shen as modified by Hisayama and Wang disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above). 
However, Shen as modified by Hisayama does not disclose wherein the third flow path does not have a throttling device.
Wang, in the same field of endeavor teaches wherein the third flow path does not have a throttling device (figure 2 of wang shows only a single throttling device 1613 used in the heat pump system).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine with heat pump system of Shen as modified by Hisayama with the lack of a third flow path throttling device as taught in Wang. One of ordinary skill in the art would have been motivated to make this modification because the effect that the four flow paths share one throttling element 1613 can be realized, the throttling effect is achieved and simultaneously the component cost is greatly reduced (Wang, pg. 6, paragraph 21).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Hisayama and Wang as applied to claim 5 above, and further in view of Jia et al. (CN 103900290), hereinafter Jia.
Regarding claim 6, Shen as modified by Hisayama and Wang disclose the heat pump system according to claim 5 (see the combination of references used in the rejection of claim 5 above).
However, Shen as modified by Hisayama and Wang does not disclose wherein the heat pump system further comprises a solenoid valve, which is connected between the second pipeline of the receiver and a position on the second flow path between the second heat exchanger and the second throttling device (figure 6, solenoid valve 7, expansion valve 6, heat exchanger 9, reservoir 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen as modified by Hisayama and Wang with the solenoid valve of Jia. One of ordinary skill in the art would have been motivated to make this modification achieve multiple modes of operation, running stability, and high efficiency performance (Jia, pg. 5, paragraph 30).
Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Hisayama and Wang as applied to claim 5 above, and further in view of Azuma et al. (CN 101198831), hereinafter Azuma.
Regarding claim 7, Shen as modified by Hisayama and Wang disclose the heat pump system according to claim 5 (see the combination of references used in the rejection of claim 5 above).
However, Shen as modified by Hisayama and Wang does not disclose wherein the heat pump system further comprises a second check valve, which is connected between the second pipeline of the receiver and a position on the second flow path between the second heat exchanger and the second throttling device, and which only allows a fluid flowing in a direction toward a second end of the second pipeline to pass through.
Azuma, in the same field of endeavor teaches disclose wherein the heat pump system further comprises a second check valve, which is connected between the second pipeline of the receiver and a position on the second flow path between the second heat exchanger and the second throttling device (figure 4, cold storage expansion valve 71, either of check valve CV6 or check valve CV7, receiver 33, outdoor heat exchanger 32), and which only allows a fluid flowing in a direction toward a second end of the second pipeline to pass through (pg. 24, paragraph 76, the check valve (CV7) allows the refrigerant from the receiver (33) towards the liquid side closing valve (38)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen as modified by Hisayama and Wang with the check valve of Azuma. One of ordinary skill in the art would have been motivated to make this modification to restrict the flow of refrigerant in one direction (Azuma, pg. 24, paragraph 76).
Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Hisayama as applied to claim 1 or 12 above, and further in view of Kim et al. (US 20190351739), hereinafter Kim. 
Regarding claim 8, Shen as modified by Hisayama disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above). wherein the heat pump system comprises a cooling working condition, and under the cooling working condition, the heat pump system is switched among the cooling mode, the hot water preparing mode, and the cooling heat recovery mode (Shen, pg. 10, paragraph 37, the combined function mode comprises a preset condition, a first running mode and a second running mode, wherein the first running mode is any one of the refrigeration mode, the heating mode, the refrigeration heat recovery mode or the water heating mode); and/or
the heat pump system comprises a heating working condition, and under the heating working condition, the heat pump system is switched between the heating mode and the hot water preparing mode (Shen, pg. 11, paragraph 38, As a specific implementation of the combined function mode, it comprises a heating and heat recovery mode; and the first running mode is any one of the heating mode or the water heating mode).
However, Shen as modified by Hisayama does not disclose wherein the heat pump system performs defrosting by being switched to the first connection mode and fully opening the first throttling device.
Kim, in the same field of endeavor teaches wherein the heat pump system performs defrosting by being switched to the first connection mode and fully opening the first throttling device (pg. 4, paragraph 57, figure 3, in a cooling operation mode and a first defrosting operation mode. In this case, the high-temperature high-pressure refrigerant discharged from the compressor COMP passes through the first expansion means 220 that is fully open with no change, and is evaporated at the outer heat exchanger 120).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen as modified by Hisayama with the fully open throttling device for defrosting of Kim. One of ordinary skill in the art would have been motivated to make this modification because the formation of frost can be previously prevented or remove the foamed frost (Kim, pg. 8, paragraph 113).
Regarding claim 13, Shen as modified by Hisayama disclose the method according to claim 12 (see the combination of references used in the rejection of claim 12 above) wherein the method comprises: 
operating the heat pump system under a cooling working condition, wherein the heat pump system is switched among the cooling mode, the hot water preparing mode, and the cooling heat recovery mode (Shen, pg. 10, paragraph 37, the combined function mode comprises a preset condition, a first running mode and a second running mode, wherein the first running mode is any one of the refrigeration mode, the heating mode, the refrigeration heat recovery mode or the water heating mode); and/or 
operating the heat pump system under a heating working condition, wherein the heat pump system is switched between the heating mode and the hot water preparing mode (Shen, pg. 11, paragraph 38, As a specific implementation of the combined function mode, it comprises a heating and heat recovery mode; and the first running mode is any one of the heating mode or the water heating mode);
the method further comprises: under the heating working condition, connecting the first end of the first flow path to the outlet of the compressor, connecting the first end of the second flow path to the inlet of the compressor (Shen, pg. 10, paragraph 36, figure 6, when the defrost submode is running under the heating mode, the first flow path 160 and the second flow path 170 of the mode switch flow path are turned on, and the third flow path 180 of the mode switch flow path is turned off; at this moment, the circulation flow direction of the refrigeration medium is from the air outlet of the compressor 110 to the air inlet of the compressor 110 through the mode switch valve assembly 120, the
first heat exchanger 130, the first flow path 160, the second flow path 170, the second heat exchanger 140, and the mode switch valve assembly 120).
 	However, Shen as modified by Hisayama do not disclose and fully opening the first throttling device to perform defrost. 
Kim, in the same field of endeavor teaches and fully opening the first throttling device to perform defrost (pg. 4, paragraph 57, figure 3, in a cooling operation mode and a first defrosting operation mode. In this case, the high-temperature high-pressure refrigerant discharged from the compressor COMP passes through the first expansion means 220 that is fully open with no change, and is evaporated at the outer heat exchanger 120).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen as modified by Hisayama with the fully open throttling device for defrosting of Kim. One of ordinary skill in the art would have been motivated to make this modification because the formation of frost can be previously prevented or remove the foamed frost (Kim, pg. 8, paragraph 113).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Hisayama as applied to claim 1 above, and further in view of Wai et al. (CN 100529592), hereinafter Wai and Azuma et al. (CN 101198831), hereinafter Azuma. 
Regarding claim 9, Shen as modified by Hisayama disclose the heat pump system according to claim 1 (see the combination of references used in the rejection of claim 1 above). 
However, Shen as modified by Hisayama do not disclose wherein the compressor is an enhanced vapor injection compressor.
Wai, in the same field of endeavor teaches wherein the compressor is an enhanced vapor injection compressor (figure 1 depicts the vapor from the vapor injection system 32 being injected into the scroll compressor 28, while the normal vapor from the evaporator is also passed back to the scroll compressor28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen as modified by Hisayama with the enhanced vapor injection compressor of Wai. One of ordinary skill in the art would have been motivated to make this modification because vapor injection techniques may be used in a heat pump system, such a system can not only for commercial building or residential heating, it is possible to perform a refrigeration, heating and/or vapor injection technology can improve the refrigeration capacity and efficiency (Wai, page 9).
Further, Shen as modified by Hisayama and Wai do not disclose the heat pump system further comprises an economizer, and the first flow path comprises a branch point and passes through a first pipeline of the economizer, and wherein in the heating mode and the hot water preparing mode, a refrigerant flowing from the second end of the first flow path toward the first end of the first flow path passes through the first pipeline of the economizer before passing through the first throttling device, and is divided at the branch point into a first part leading to the first throttling device and a second part leading to a branch; the second part of the refrigerant passes through a branch throttling device on the branch and a second pipeline of the economizer to exchange heat with the refrigerant in the first pipeline of the economizer, and the refrigerant passing through the second pipeline of the economizer is supplied to an enhanced vapor injection port of the compressor.
Azuma, in the same field of endeavor teaches the heat pump system further comprises an economizer (pg. 26, paragraph 84, figure 1, the refrigerant heat exchanger 81 and the electronic expansion valve 87 form the economizer), and the first flow path comprises a branch point (see annotated figure 1 of Azuma below, branch point C) and passes through a first pipeline of the economizer (figure 1, high pressure side passageway 81a), and wherein in the heating mode and the hot water preparing mode, a refrigerant flowing from the second end of the first flow path toward the first end of the first flow path passes through the first pipeline of the economizer before passing through the first throttling device (see annotated figure 1 of Azuma below; first flow path second end 160b flows towards the direction of first flow path first end 160a as it enter high pressure side passageway 81a of refrigerant heat exchanger 81), and is divided at the branch point into a first part (figure 1, branch pipe connection 21b) leading to the first throttling device (figure 1, freezing expansion valve 83) and a second part leading to a branch (figure 1, branch pipe 86); the second part of the refrigerant passes through a branch throttling device (figure 1, electronic expansion valve 87) on the branch and a second pipeline (figure 1, low pressure passage 81b) of the economizer to exchange heat with the refrigerant in the first pipeline of the economizer, and the refrigerant passing through the second pipeline of the economizer is supplied to an enhanced vapor injection port of the compressor (see annotated figure 1 of Azuma below, 85a vapor injection port, auxiliary compressor 85).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat pump system of Shen as modified by Hisayama with the economizer of Azuma. One of ordinary skill in the art would have been motivated to make this modification because when the economizer is not used, since the outdoor unit (11) of the compression mechanism (31) and the discharge pressure of the auxiliary compressor (85) have a greater discharge pressure of the pressure difference, may have on the auxiliary compressor (85) inflicting damage, however, such problems can be prevented by using an economizer (Azuma, pg. 39 paragraph 155).

    PNG
    media_image3.png
    784
    949
    media_image3.png
    Greyscale

Annotated Figure 1 of Azuma
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner
Art Unit 4165 
09/1/2022                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732